Title: To Benjamin Franklin from John Viny, with a Note by Mary Hewson, [after 28 November 1783]
From: Viny, John,Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


          
            
              [after November 28, 1783]
            
            I am favourd with yours of the third of Octobr, in about ten days, the contents of which, does me the highest Honor as it is demonstrative of your desire to serve me and my Family, from the Impulse of Affection, the Evidence of which is so like your Self, most Indearingly conveyed; but no more, let it Suffice that we love, honor, and Revere you, and wait with anxious hope for that happy day when we may again injoy your Presance— As yours did not contain any discription of the particulars of the Wheels you was pleas’d to order I have sent two sets of different hight, and strength, in hopes that one of them may be applicable to your Carriage the other to be dispos’d of in the manner which your kind postscrip set forth; these wheels sent are such as I make in common, and Equal to any in point of durability for the different Carriages for which they are intended, the lighist for Post Chaise, or light Perch Charriots, the Other for Heavy Craneneck Charriots or Coach at Eight & nine guineas pr set, with an allowance of Eleven Shillings for finnishing them with paint, boxes &c but if for Traveling, as (Monsuier Duchateaus) ten guineas or as much Stronger as shall be wish’d for, from Fifteen, to twenty guineas, for Carriages of Burden, as I have now by me a pr of Cart or Waggon Wheels which by the most Competant Judges are pronounc’d to be the strongest three Inch Wheels that Ever was made; my dear Friend if my reasoning shou’d not be Value’d in your mind with regard to the not sending the Wheels with whole rims of wood, I hope you will Acquit me of any want of regard to you, I having in a

former Instance of Orders for the Prince of Condé, and others Experience’d their wish for Whole wood rims, but as that is not to be done alltogether in sets more then one in five Hundred I feard your Exhibting such would naturely be productive of such a desire, and there not being so would be risquing the favour and approbation of those for whom they may be design’d, but I will make a point of keeping them in as few piecis as possible; in answer to your wish for an Investigation of the Nature of the Subscription for my Support, its as follows; being obliged to commit an Act of Bancruptcy in order to procure a releace from Jos Jacob a Bancrupt two months before, and to give the proper claims on our Joint Cridditors, I was there by Totally divested of all property; in this state and on the day of my resignation thereof Mr. Saml Smith steptd forward and Assured me of his Assistance; accordingly he drew Up my case and opend a subcription for raising the sum of three thousand pounds, for seven Years, at one hundred Each on my bond Sml Smith, Benjn Smith, his Elder Brother, Willm Smith, S Son, Jos Nash, and Jos Goss, Nephews to B, and S. Smith, Mr. Bull [Bell], and Mr. Jon Thontin [Thornton], making together seven, with wich I went forth, and where so happy as to have the following Duke of Montague, Duke of Newcatle, Duke of Dorset, the Honbl Stewart McKenzie, the Revnd Doctr Willson, now Bishop of Bristol, his Bro Mr. Thos Willson, Gent Jno Phillimore, George Jeffery, Jno Eddows, and Danl Morgan, one of my assignees, making eighteen and on my being at a stand Mr. B Smith Vollunturyly began again with a second hundred, with which I have, with our savings been enabled to go on with pleasure and profit, and for which honor, and happiness, I hope we shall ever give testamony of a due sense by exerting all diligence [torn: and] prudence in our several capacity; my Brother [torn: at(?) Ten]terden disirted me in my difficulties, and have hardly had any intercorse with him since, but he and Family are all well, and your Bettsum is grown a Jolly and harty Young Woman, and is happy in having the honor of pening these lines to her much

Esteemd and kind friend, [Added by John Viny:] The two sets of Wheels where ship’d the 28 of Novbr on Board the Friendship for Roen and hope thay will come safe and in due time and believe me to be with Since Gratitude yours moste Affactionately
            
              Jno. Viny
            
          
          
            [In Mary Hewson’s hand:] I have begged this corner to say a few words to you my dear Sir. I wrote to you immediately upon receiving the letter and the books you favoured me with by Mr Hartley. I sent my letter by the post that you might not remain in doubt whether it would be now convenient for me to take charge of your Grandson, but as I have not heard from you since I take this opportunity of repeating that I am ready & shall be happy to receive him, and do every thing in my power for him, if you still think of sending him. I have a favour to ask of you which I hope will not give you much trouble in granting— My son’s Frenchmaster, findg: the grammars published here very defective, asked me to apply for one approved at Paris as a standard. If you can send me such a one you will oblige her who is your ever obliged and affectionate
            
              M. H.
            
          
         
          Addressed: A Monsieur / Monsieur Franklin / a Passy / pres de / Paris
          Notation: Viny
        